Case 17-33667        Doc 40     Filed 04/16/19     Entered 04/16/19 13:50:28          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 33667
         Cedric Adams
         Vera Washington-Adams
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/09/2017.

         2) The plan was confirmed on 01/29/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/09/2018.

         5) The case was Dismissed on 12/03/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-33667             Doc 40         Filed 04/16/19      Entered 04/16/19 13:50:28                 Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $7,200.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                               $7,200.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,901.52
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $324.00
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,225.52

 Attorney fees paid and disclosed by debtor:                           $500.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 Armor Systems Corporation                 Unsecured         212.00        212.22           212.22           0.00        0.00
 AT&T CORP by American InfoSource LP Unsecured                 0.00        667.16           667.16           0.00        0.00
 Capital One Auto Finance                  Secured       27,363.00     27,234.63        27,234.63       1,603.54    1,370.94
 CAPITALONE                                Unsecured         397.00           NA               NA            0.00        0.00
 Carrington Mortgage Services LLC          Secured      143,571.00    143,424.34       143,424.34            0.00        0.00
 Carrington Mortgage Services LLC          Secured        5,915.73       5,915.08         5,915.08           0.00        0.00
 Cavalry SPV I LLC                         Unsecured           0.00      7,563.93         7,563.93           0.00        0.00
 Cavalry SPV I LLC                         Unsecured           0.00        472.93           472.93           0.00        0.00
 CHOICE RECOVERY                           Unsecured          40.00           NA               NA            0.00        0.00
 Comenity Bank/Ashstwrt                    Unsecured         434.00           NA               NA            0.00        0.00
 Credit Management LP                      Unsecured         223.00           NA               NA            0.00        0.00
 Housing and Urban Development             Secured       52,000.00            NA               NA            0.00        0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA               NA            0.00        0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA               NA            0.00        0.00
 Jefferson Capital Systems LLC             Unsecured         420.00        420.09           420.09           0.00        0.00
 Jefferson Capital Systems LLC             Unsecured         330.00        330.66           330.66           0.00        0.00
 Kohls                                     Unsecured         200.00           NA               NA            0.00        0.00
 MBB                                       Unsecured         390.00           NA               NA            0.00        0.00
 MBB                                       Unsecured         205.00           NA               NA            0.00        0.00
 MBB                                       Unsecured         177.00           NA               NA            0.00        0.00
 MBB                                       Unsecured          92.00           NA               NA            0.00        0.00
 MBB                                       Unsecured          68.00           NA               NA            0.00        0.00
 MBB                                       Unsecured          63.00           NA               NA            0.00        0.00
 MBB                                       Unsecured          50.00           NA               NA            0.00        0.00
 MIDLAND FUNDING                           Unsecured         889.00           NA               NA            0.00        0.00
 Midland Funding LLC                       Unsecured      1,004.00         878.21           878.21           0.00        0.00
 Midland Funding LLC                       Unsecured         887.00        888.55           888.55           0.00        0.00
 Nationwide Credit & Collection            Unsecured      2,501.00            NA               NA            0.00        0.00
 Nationwide Credit & Collection            Unsecured          52.00           NA               NA            0.00        0.00
 Portfolio Recovery Associates             Unsecured           0.00        905.33           905.33           0.00        0.00
 Portfolio Recovery Associates             Unsecured           0.00        397.90           397.90           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-33667                 Doc 40   Filed 04/16/19    Entered 04/16/19 13:50:28               Desc        Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim        Principal       Int.
 Name                                     Class    Scheduled      Asserted      Allowed         Paid          Paid
 Resurgent Capital Services            Unsecured         533.00        533.84        533.84           0.00        0.00
 RMP LLC                               Unsecured         344.00           NA            NA            0.00        0.00
 TMobile                               Unsecured         560.00           NA            NA            0.00        0.00
 Trust Rec Sv                          Unsecured         617.00           NA            NA            0.00        0.00
 Trust Rec Sv                          Unsecured         215.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                    Claim           Principal                Interest
                                                                  Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $143,424.34               $0.00                 $0.00
       Mortgage Arrearage                                      $5,915.08               $0.00                 $0.00
       Debt Secured by Vehicle                                $27,234.63           $1,603.54             $1,370.94
       All Other Secured                                           $0.00               $0.00                 $0.00
 TOTAL SECURED:                                              $176,574.05           $1,603.54             $1,370.94

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                $0.00                $0.00
        Domestic Support Ongoing                                    $0.00                $0.00                $0.00
        All Other Priority                                          $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                    $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                  $13,270.82                 $0.00                $0.00


 Disbursements:

           Expenses of Administration                                $4,225.52
           Disbursements to Creditors                                $2,974.48

 TOTAL DISBURSEMENTS :                                                                                $7,200.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-33667        Doc 40      Filed 04/16/19     Entered 04/16/19 13:50:28            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
